996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Wayne MARTIN, Plaintiff-Appellant,v.Edward L. FUNKHOUSER;  R. W. Thompson;  Larry Conner;Freddie Spence;  Rockbridge County, Virginia Sheriff'sDepartment;  John T. O'Neil;  Douglas W. Orebaugh;  RobertJoyce;  Ginger Lawhorne; Joseph E. Hess;  Duncan M. Byrd;Malcolm G. Crawford;  William M. Cooper;  UnknownIndividuals, Defendants-Appellees.
No. 92-6781.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 25, 1993.Decided:  June 22, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-90-313-R)
Melvin Wayne Martin, Appellant Pro Se.
William Sampson Kerr, Appomattox, Virginia;  William Mark Dunn, Assistant Attorney General, Linwood Theodore Wells, Jr., Assistant Attorney General;  Gregory E. Lucyk, Office of the Attorney General of Virginia, Richmond, Virginia;  R. Edwin Burnett, Jr., Lynchburg, Virginia;  Beverly C. John Read, Lexington, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Melvin Wayne Martin appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Martin v. Funkhouser, No. CA-90-313-R (W.D. Va.  Aug. 16, 1991, June 9, 25, 1992)*.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although we deny Martin's motion for production of transcripts at government expense, we have reviewed the audio tapes of the bench trial.  We grant the "Motion for Court to Hear All Claims."